   Steven W. Silver AK Bar # 7606089
   Robertson, Monagle, and Eastaugh
   1810 Samuel Morse Dr. ,Suite 202
   Reston VA 20191
   (703) 527-4414 (office)
   (703) 313-1793 (fax)
   ssilver628@aol.com


   James F. Clark, III AK Bar #6907025
   Law Office of James F.
   Clark 1109 C Street
   Juneau, AK 99801
   (907) 586-0122 (office)
   (907) 586-1093 (fax)
   jfclarkiii@gmail
   com
   Attorneys for Movant Defendant-Intervenors


                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF ALASKA

  FRIENDS OF ALASKA NATIONAL                                         ) Case No 3:18-cv
  WILDLIFE REFUGES, THE                                              )     00216-JWS
  WILDERNESS SOCIETY, WILDERNESS                                     )
  WATCH, CENTER FOR BIOLOGIDAL                                       )
  DIVERSITY, DEFENDERS OF                                            )
  WILDLIFE, NATIONAL WILDLIFE                                        ) MOTION TO
  REFUGE ASSOCIATIN, ALASKA                                          ) INTERVENE
  WILDERNESS LEAGUE and SIERRA                                       )
  CLUB                                                               )
                                        Plaintiffs,                  )
                         v.                                          )
  RYAN ZINKE, in his official capacity as                            )
  Secretary of the U.S. Department of the                            )
  INTERIOR, U.S. DEPARTMENT OF THE                                   )
  INTERIOR, AND U.S.FISH AND WILDLIFE                                )
  SERVICE                                                            )
                                     Defendants,                     )
                     And                                             )
                                                                     )
Movant Defendant-Intervenors Motion to Intervene
Friends of National Wildlife Refuges et. al. v. Bernhardt, et. al.
Case No. 3:19-cv-00216-JWS

          Case 3:19-cv-00216-JWS Document 21 Filed 10/30/19 Page 1 of 3
     KING COVE CORPORATION, AGDAAGUX           )
     TRIBE OF KING, COVE, NATIVE               )
     VILLAGE OF BELKOFSKI, and FRIENDS OF      )
     KING COVE                                 )
                                               )
                  Movant Defendant-Intervenors )
    _____________________________________ __ )


                                  MOTION TO INTERVENE

Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Movant Defendant-

Intervenor King Cove Native Corporation, Agdaagux Tribe of King Cove, and Native

Village of Belfkoski hereby file this MOTION TO INTERVENE in the above-captioned

case. The Movant Defendant-Intervenors also attach a proposed ANSWER to this

Motion, a Memorandum in Support of the Motion and the attached Declarations.

Dated this 30th day of October, 2019


.

                                                      s/Steven W. Silver
                                                      Steven W. Silver
                                                      Robertson, Monagle and Eastaugh
                                                      1810 Samuel Morse Drive, Suite 202
                                                      Reston VA 20191
                                                      (703) 527-4414
                                                      (703) 313-1793 (fax)
                                                      ssilver628@aol.com
                                                      Alaska Bar #7606089

                                                     s/ James F. Clark
                                                     James F. Clark
                                                     LAW OFFICE OF JAMES F. CLARK
                                                     Juneau, AK 99801
                                                     (907) 586-0122 (office)
                                                     (907) 586-1093 (fax)
Movant Defendant-Intervenors Motion to Intervene
Friends of National Wildlife Refuges et. al. v. Bernhardt, et. al.
Case No. 3:19-cv-00216-JWS

          Case 3:19-cv-00216-JWS Document 21 Filed 10/30/19 Page 2 of 3
                                                     jfclarkiii@gmail.com
                                                     Alaska Bar #690725


                                  CERTIFICATE OF SERVICE

I hereby certify that on October 30, 2019, pursuant to Rule 5 of the Federal Rules of Civil

Procedure, Counsel of Record in this case by serving electronically on counsel for the

following parties.

Davené Walker, Esq.
Natural Resources Section
U.S. Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
(202) 353-9213 (office)
(202) 305-0506 (fax)
Davené.Walker @usdoj.gov

Bridget Pssrinos Esq.
Brook Bisson, Esq.
Valerie Brown, Esq.
Trustees for Alaska
1026 W. 4th Ave., Suite 201
Anchorage, AK 99501
(907) 276-4244
(907) 276-7110(fax)
bpsarianos@trustees.org
kstrong@trustees.org
bbisson@trustees.org
                                                           _s/ Steven W. Silver
                                                           Steven W. Silver
                                                           Robertson, Monagle and Eastaugh
                                                           1810 Samuel Morse Dr., Suite 202
                                                           Reston, VA 20190
                                                           Tel: 703.-527-4414
                                                           Fax: 571-313-1973
                                                           ssilver628@aol.com


Movant Defendant-Intervenors Motion to Intervene
Friends of National Wildlife Refuges et. al. v. Bernhardt, et. al.
Case No. 3:19-cv-00216-JWS

          Case 3:19-cv-00216-JWS Document 21 Filed 10/30/19 Page 3 of 3
